Martin, J.,

delivered the opinion of the court.
The executors are appellants from a judgment sustaining the opposition of the under tutor of the forced and minor heir, (the tutrix being one of the executors,) to the receiving and filing of the inventory of the estate.
By the will, the executors are directed to make the inventory, without the intervention of the Court of Probates, or any officer of justice, by calling two persons, residing near the property to be inventoried. It does not appear to us, that the Court of Probates erred. The testator leaving a forced beb. bis power over the legitimate portion of the latter ceased at his death, and it became the duty of the tutrix or under tutor, to see that the protection of the law should be extend-to property of the minor. The Louisiana Code requires the testamentary executor, “ if there be any minor, 1 ■ interdicted or absent heirs, to cause an inventory of the property of the succession to be made in the different parishes, *n wbich the testator has left property, by the parish judge, or by any notary public, duly authorized to that effect by the judge.” JlrUcle3 1559.
The executors could not be relieved from the obligation of complying with this provision of the law, by any direction of the testator in his will. The inventory ought, therefore, to have been made by the parish judge, or a ftotary public duly authorized by him.
*359It is, therefore, ordered, adjudged and decreed, that the judgment of the-Court of Probates be affirmed, with costs.